El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Por escritura pública No. 155 otorgada en la ciudad de Arecibo a 18 de diciembre de 1916, ante el notario Luis Mer-cader, Sofía Esperanza Hudo, de cuarenta años de edad, y casada a la sazón con Miguel Hudo Roca, vendió a Jesús Figueroa Torres, por precio de $2,000, una finca urbana com-puesta de casa y solar radicados en la calle del Capitán Co-rrea, barrio de la Monserrate de di cha ciudad, marcada con el número 6, la que según expresa había adquirido de José Hudo Parra en estado de soltería, por el año de-1885, e ins-crito en el Registro de la Propiedad de Arecibo mediante información de dominio practicada y aprobada al efecto.
Presentado dicho documento al Registrador de la Propie-dad de Arecibo para su inscripción, fué ésta denegada por medio de nota que literalmente dice así:
“Denegada la inscripción de este documento porque del registro consta que ella adquirió la finca siendo casada y la vende sin el con-sentimiento de su esposo, no habiéndose acreditado su estado de sol-tería al tiempo de adquirir, tomando de esta denegación la corres-pondiente anotación por 120 días que determina la ley, en el tomo 4o. de Arecibo, al folio 51, finca número 168, anotación A. Arecibo,. P. R., enero 4, 1917. El Registrador, Raúl Benedicto.”
Esta nota he sido recurrida por el comprador para ante esta Corte Suprema y está sometida a nuestra consideración.
El asiento de inscripción en el Registra de la Propiedad de Arecibo, de la finca de que se trata, a favor de Sofía Es*853peranza Huelo, muestra que ésta, casada con Miguel Hudo, acudió a la Corte de Distrito del Distrito Judicial de Are-cibo solicitando acreditar el dominio de dicha finca la que adquirió por compra a José Hudo Parra en el año 1885, y que la expresada corte por resolución de 5 de febrero de 1916 aprobó la información practicada y declaró justificado a favor de Sofía Esperanza Hudo el dominio pleno de la finca.
Alega el recurrente que Sofía Esperanza Hudo era solte-ra en el año de 1885 en que adquirió la finca inscrita a su favor y que soltera tenía que ser entonces por la razón de que- contando cuarenta años de edad cuando otorgó la escritura de 18 de .diciembre de 1916 claramente se infiere que sólo te-nía nueve años en aquella fecha, edad que la inhabilitaba para contraer matrimonio; pero como del registro no aparece qué edad tuviera Sofía Esperanza Hudo al verificar la adqui-sición en 1885 ni cuál fuera su estado, no es posible afirmar que la finca inscrita a su favor ya casada sea privativamente suya, pues inscrita una finca a favor do persona casada sin que conste por alguno de los medios reconocidos en la ley que se trata de un bien privativo, debe presumirse ganancial.
La simple manifestación hecha por Sofía Esperanza Hudo al otorgar la escritura de 18 de diciembre de 1916, de haber adquirido la finca en estado de soltería no es bastante a des-truir aquella presunción privando al esposo de la participa-ción que pueda tener en ella.
Existe el defecto que-en su ñola apunta el registrador-, pero estimamos que tal defecto no es insubsanable sino que puede subsanarse justificándose en forma debida el estado de soltería de Sofía Esperanza Hudo al tiempo de adquirir la finca vendida al recurrente.
Es de revocarse la nota recurrida, ordenándose al regis-trador verifique la inscripción solicitada con el defecto sub-sanable de no aparecer del registro que la vendedora adquirie-ra la finca en estado de soltería.'

Revocada la nota recurrida y ordenada la ins-cripción solicitada con defecto subsanable.

*854Jueces concurrentes: Sres. Asociados Wolf, del Toro, Al-drey y Hutchison.